Opinion issued May 20, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–04–00429–CV
____________

IN RE SOHAIL ALAM, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Sohail Alam, has filed a petition for writ of mandamus, complaining
of the following orders of the trial court


: (1) the October 30, 2003 order styled
“Agreed Permanent Injunction and Declaratory Judgment” and (2) the order denying
“Relator’s Motion to Set Aside Settlement Agreement.”  Relator also complains that
the trial court “has ‘prohibited’ and ‘prevented’ the Relator from conducting further
discovery and has granted Medistar [Corporation]’s 16 motions to quash discovery.”
          After due consideration, the Court denies the petition for writ of mandamus. 
PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.